Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTIONStatus Claim(s) 21-40, is/are filed on 3/4/2022 are currently pending. Claim(s) 37-40 is/are withdrawn, 21-36 is/are rejected.

Election-Restrictions
Applicant's election without traverse of group I claim(s) 21-36 in the reply filed on 3/12/2022 is acknowledged. Claims 37-40 are withdrawn. The restriction is made final. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over all apparatus claims of U.S. Patent No. 10933350 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) of U.S. Patent No. 10933350 B2 substantially correspond to claims 21-36 of instant application because each of claims of the instant application are broader version the patent, and therefore obvious. Further the details of using ribs are extremely well-known for providing structural support and would have been found obvious – see the art rejection below. For example, US 8986543 B2 teaches column distribution system where chromatography column module further comprises a ribbed structure (support ribs - 107) extending along the respective end to distribute load and pressure evenly (see at least abstract, figs. 1-2). US 4894152 A teaches column distribution system (10) where chromatography column module further comprises a ribbed structure (70 and 65) to sub divide fluid flow paths and provide even 
Claim(s) 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over all apparatus claims of U.S. Patent No. 10092856 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) of U.S. Patent No. 10092856 B2 substantially correspond to claims 21-36 of instant application because each of claims of the instant application are broader version the patent, and therefore obvious. Further the details of using ribs are extremely well-known for providing structural support and would have been found obvious – see the art rejection below. For example, US 8986543 B2 teaches column distribution system where chromatography column module further comprises a ribbed structure (support ribs - 107) extending along the respective end to distribute load and pressure evenly (see at least abstract, figs. 1-2). US 4894152 A teaches column distribution system (10) where chromatography column module further comprises a ribbed structure (70 and 65) to sub divide fluid flow paths and provide even distribution of flow (C3/5-61, figs. 1-6). US 5324426 A teaches a chromatography column module further comprises a bottom end (4) having a ribbed structure (142, 144, 146) which help in reducing reduces stagnation points and hence dead space (see all figures). US 6224760 B1 teaches a chromatography column module further comprises an end (4) with a liner (9) wherein the liner comprises ribs (10) which allow maintain a uniform support behind the filter layer. Thus, allowing to distribute flow evenly around 
Claim(s) 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over all apparatus claims of U.S. Patent No. 9950277 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) of U.S. Patent No. 9950277 B2 substantially correspond to claims 21-36 of instant application because each of claims of the instant application are broader version the patent, and therefore obvious. Further the details of using ribs are extremely well-known for providing structural support and would have been found obvious – see the art rejection below. For example, US 8986543 B2 teaches column distribution system where chromatography column module further comprises a ribbed structure (support ribs - 107) extending along the respective end to distribute load and pressure evenly (see at least abstract, figs. 1-2). US 4894152 A teaches column distribution system (10) where chromatography column module further comprises a ribbed structure (70 and 65) to sub divide fluid flow paths and provide even distribution of flow (C3/5-61, figs. 1-6). US 5324426 A teaches a chromatography column module further comprises a bottom end (4) having a ribbed structure (142, 144, 146) which help in reducing reduces stagnation points and hence dead space (see all figures). US 6224760 B1 teaches a chromatography column module further comprises an end (4) with a liner (9) wherein the liner comprises ribs (10) which allow maintain a uniform support behind the filter layer. Thus, allowing to distribute flow evenly around the end plate (figs. 1-3). Therefore, it would have been obvious to one of ordinary skill to have incorporated the teachings of a ribbed structured as taught in these reference for the aforesaid advantages.
Claim(s) 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over all apparatus claims of U.S. Patent No. 9943781 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) of U.S. Patent No. 21-36 of instant application because each of claims of the instant application are broader version the patent, and therefore obvious. Further the details of using ribs are extremely well-known for providing structural support and would have been found obvious – see the art rejection below. For example, US 8986543 B2 teaches column distribution system where chromatography column module further comprises a ribbed structure (support ribs - 107) extending along the respective end to distribute load and pressure evenly (see at least abstract, figs. 1-2). US 4894152 A teaches column distribution system (10) where chromatography column module further comprises a ribbed structure (70 and 65) to sub divide fluid flow paths and provide even distribution of flow (C3/5-61, figs. 1-6). US 5324426 A teaches a chromatography column module further comprises a bottom end (4) having a ribbed structure (142, 144, 146) which help in reducing reduces stagnation points and hence dead space (see all figures). US 6224760 B1 teaches a chromatography column module further comprises an end (4) with a liner (9) wherein the liner comprises ribs (10) which allow maintain a uniform support behind the filter layer. Thus, allowing to distribute flow evenly around the end plate (figs. 1-3). Therefore, It would have been obvious to one of ordinary skill to have incorporated the teachings of a ribbed structured as taught in these reference for the aforesaid advantages.
Claim(s) 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over all apparatus claims of U.S. Patent No. 10940403 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) of U.S. Patent No. 10940403 B2 substantially correspond to claims 21-36 of instant application because each of claims of the instant application are broader version the patent, and therefore obvious. Further the details of using ribs are extremely well-known for providing structural support and would have been found obvious – see the art rejection below. For example, US 8986543 B2 teaches column distribution system where chromatography column module further comprises a ribbed structure (support ribs - 107) extending along the respective end to distribute load and pressure evenly (see at least abstract, figs. 1-
Claim(s) 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-24 of copending Application No. 17/102801.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of copending Application No. 17/102801 substantially correspond to claims 21-36 of instant application Further the details of using ribs are extremely well-known for providing structural support and would have been found obvious – see the art rejection below. For example, US 8986543 B2 teaches column distribution system where chromatography column module further comprises a ribbed structure (support ribs - 107) extending along the respective end to distribute load and pressure evenly (see at least abstract, figs. 1-2). US 4894152 A teaches column distribution system (10) where chromatography column module further comprises a ribbed structure (70 and 65) to sub divide fluid flow paths and provide even distribution of flow (C3/5-61, figs. 1-6). US 5324426 A teaches a chromatography column module further comprises a bottom end (4) having a ribbed structure (142, 144, 146) which help in reducing reduces stagnation points and hence dead space (see all figures). US 6224760 B1 teaches a chromatography column module further comprises an end (4) with a liner (9) wherein the liner comprises ribs (10) which 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WAQAAS ALI/
Primary Examiner, Art Unit 1777